third party communication date of communication month dd yyyy cca_2015061208222601 id uilc number release date from sent friday date am to cc bcc subject re tefra question they can select a foreign tmp but only with the permission of the secretary it’s up to us whether we accept it or not they should send in a request for permission and if we agree a person in delegation_order can approve if the tmp is overseas and has no u s presence through which we can secure partnership books_and_records we probably should not consent if the foreign_partner does have a u s presence through an officer or representative with full access to the books_and_records and the delegated power to extend the period for assessment we should probably consent delegation_order governs who can consent for the service authority to select a tax_matters_partner with respect to a partnership a partner with authority with respect to an electing_large_partnership and a tax_matters_person for an s_corporation and to consent to the designation of a partner who is not a united_states_person as a tax_matters_partner or tax_matters_person delegated to appeals team managers appeals team case leaders as to their respective cases lmsb team managers and sb_se group managers
